Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 6/23/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 11-13 are currently amended. Claims 8-10 are cancelled. No new claims are added. No new matter is added.
Allowable Subject Matter
3.	Claims 1-7 and 11-13 are allowed.
 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 12 and 13 are allowable because prior art fails to 
teach or suggest, either alone or in combination, an artificial intelligence (AI) apparatus for managing an operation of an artificial intelligence (AI) system, the AI apparatus comprising: a communication unit configured to receive state information from at least one member AI apparatus included in the AI system, respectively; a memory configured to store apparatus information on the at least one member AI apparatus, respectively; and a processor configured to: upon acquiring a control command of a user, determine a target member AI
apparatus to perform the control command; determine whether the target member AI apparatus is capable of performing the control command or not; transmit the control command to the target member AI apparatus if the target member AI apparatus is capable of performing the control command; and output a response indicating that the target member AI apparatus is not capable of performing the control command if the target member AI apparatus is not capable of performing the control command, wherein the processor is configured to: determine an output AI apparatus having a highest user satisfaction among the at least one member AI apparatus and the AI apparatus if the control command is acquired: and output the response via the output AI apparatus, wherein the user satisfaction is calculated by using a satisfaction calculation model when each of the at least one member AI apparatus and the AI apparatus outputs the response as a sound, and wherein the satisfaction calculation model is configured to, when an ambient noise level, a distance to the user, and a speaker output level of each of the at least one member AI apparatus and the AI apparatus are input, calculate user satisfaction in each of the at least one member AI apparatus and the AI apparatus.
5.	Claims 2-7 and 11 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the artificial intelligence apparatus of claim 1.
6.	The closet prior art of over Jang et al (US 2021/0149627) in view of Jaygarl et al (US 2019/0066674) further in view of Woo et al (2020/0034112) in further view of Shams et al (US 2018/0144255) in further view of Kim et al (US 2021/0119944)
teaches AI apparatus for managing apparatus but further fails to teach a communication unit configured to receive state information from at least one member AI apparatus included in the AI system, respectively; a memory configured to store apparatus information on the at least one member AI apparatus, respectively; and a processor configured to: upon acquiring a control command of a user, determine a target member AI apparatus to perform the control command; determine whether the target member AI apparatus is capable of performing the control command or not; transmit the control command to the target member AI apparatus if the target member AI apparatus is capable of performing the control command; and output a response indicating that the target member AI apparatus is not capable of performing the control command if the target member AI apparatus is not capable of performing the control command, wherein the processor is configured to: determine an output AI apparatus having a highest user satisfaction among the at least one member AI apparatus and the AI apparatus if the control command is acquired: and output the response via the output AI apparatus, wherein the user satisfaction is calculated by using a satisfaction calculation model when each of the at least one member AI apparatus and the AI apparatus outputs the response as a sound, and wherein the satisfaction calculation model is configured to, when an ambient noise level, a distance to the user, and a speaker output level of each of the at least one member AI apparatus and the AI apparatus are input, calculate user satisfaction in each of the at least one member AI apparatus and the AI apparatus.  
7.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677